     Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 1 of 8 PageID #: 999




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


KEITH W.R. LOWE,

              Plaintiff,

v.                                                       Case No. 2:17-cv-03929

DAVID BALLARD, et al.,

              Defendants.


                      MEMORANDUM OPINION AND ORDER

        Pending before the court is a Motion for Summary Judgment filed by

defendants David Ballard, Ralph Terry, and Betsy Jividen [ECF No. 119], and the

plaintiff’s Motion for Sanctions and to Hold Defendant Jividen in Contempt [ECF No.

121]. For the reasons stated herein, it is hereby ORDERED that the defendants’

Motion for Summary Judgment [ECF No. 119] is GRANTED and the plaintiff’s

Motion for Sanctions and to Hold Defendant Jividen in Contempt [ECF No. 121] is

DENIED.

I.      Background

        This matter is proceeding on the plaintiff, Keith W.R. Lowe’s (hereinafter

“Lowe”) Amended Complaint [ECF No. 34] alleging that, on July 21, 2017, defendant

Ronnie Williams (“Williams”) pepper sprayed him, without provocation or

justification, while he was confined in his segregation cell at the Mount Olive

Correctional Complex (“MOCC”), and that Williams and Lt. Berry (“Berry”)
    Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 2 of 8 PageID #: 1000




subsequently slammed his head into a wall when they escorted him to the recreation

yard to be decontaminated. Lowe claims that the defendants’ conduct violated his

rights under the Eighth and Fourteenth Amendments of the United States

Constitution and constituted assault and battery and intentional infliction of

emotional distress under state law. 1

       Lowe’s Amended Complaint further alleges that defendants David Ballard

(“Ballard”), Ralph Terry (“Terry”), and Betsy Jividen (“Jividen”) have authorized the

routine use of force against inmates in the segregation units at MOCC without regard

to written West Virginia Division of Corrections 2 (“WVDOC”) policies or

constitutional standards regarding use of force. He further claims that they failed to

properly investigate, train, supervise, and discipline their subordinates, which, he

claims, amounts to deliberate indifference or tacit authorization of unconstitutional

use of force against inmates. Thus, he claims that these supervisors should be also

be held liable for the alleged violation of his constitutional rights. The bulk of Lowe’s

Amended Complaint and his responses to the defendants’ dispositive motions contain

allegations attempting to establish a long-standing and widespread pattern of similar

uses of force on the segregation units at MOCC.

       On June 4, 2020, Ballard, Terry, and Jividen filed a Motion for Summary

Judgment [ECF No. 119], with supporting affidavits, and a Memorandum of Law




1 By separate Memorandum Opinion and Order, I have granted in part and denied in part a Motion
for Summary Judgment filed by defendants Williams, Berry, Slack, and Toney. The only surviving
claims are Lowe’s Eighth Amendment and assault and battery claims against Williams, both arising
out of Williams’ deployment of pepper spray into Lowe’s cell.
2 This agency is now known as the West Virginia Division of Corrections and Rehabilitation.


                                               2
      Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 3 of 8 PageID #: 1001




[ECF No. 120] asserting that Lowe cannot establish a valid basis for supervisory

liability or intentional infliction of emotional distress and that they are entitled to

qualified immunity on his constitutional claims. On June 22, 2020, Lowe filed two

responses to the motion for summary judgment [ECF Nos. 127, 128]. In his second

response, Lowe agreed to the dismissal of defendant Jividen [ECF No. 128]. On June

26, 2020, defendants Ballard and Terry filed a reply brief [ECF No. 130]. These

motions are ripe for adjudication.

II.      Standard of Review

         To obtain summary judgment, the moving party must show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th

Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). A court considering a motion for summary

judgment does not resolve disputed facts, weigh the evidence, or make determinations

of credibility. Russell v. Microdyne Corp., 65 F.3d 1229, 1239 (4th Cir. 1995); Sosebee

v.     Murphy, 797 F.2d 179, 182 (4th Cir. 1986).     Instead, the court draws any

permissible inferences from the facts in the light most favorable to the nonmoving

party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962). Nonetheless, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.” Scott

v. Harris, 550 U.S. 372, 380 (2007).




                                          3
   Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 4 of 8 PageID #: 1002




III.   Discussion

       The parties agree that defendants Ballard, Terry, and Jividen were not

personally involved in the July 21, 2017 events giving rise to this civil action. Thus,

the claims against them may only be considered under a theory of supervisory

liability. The Fourth Circuit has firmly held that “supervisory officials may be held

liable in certain circumstances for the constitutional injuries inflicted by their

subordinates.” Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984). However, the

burden of proof on a supervisory liability claim is weighty. Iqbal, 556 U.S. at 677;

Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). “There is, however, no respondeat

superior liability pursuant to 42 U.S.C. § 1983.” Berry v. Rubenstien, No. 1:07-00535,

2008 WL 1899907, at *2 (S.D. W. Va. Apr. 25, 2008) (citing Monell v. Dep't of Soc.

Servs., 436 U.S. 658 (1978)). Instead, “‘[l]iability will only lie where it is affirmatively

shown that the official charged acted personally in the deprivation of the plaintiff's

rights,’ or where a subordinate acts pursuant to a policy or custom for which the

supervisor is responsible.” Id. (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir.

1977)).

       There are three elements necessary to establish supervisory liability:

       (1) that the supervisor had actual or constructive knowledge that his
       subordinate was engaged in conduct that posed “a pervasive and
       unreasonable risk” of constitutional injury to citizens like the plaintiff;
       (2) that the supervisor's response to that knowledge was so inadequate
       as to show “deliberate indifference to or tacit authorization of the alleged
       offensive practices,”; and (3) that there was an “affirmative causal link”
       between the supervisor's inaction and the particular constitutional
       injury suffered by the plaintiff.




                                             4
  Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 5 of 8 PageID #: 1003




Id. at 799. In order to establish the first element, the plaintiff must show “(1) the

supervisor's knowledge of (2) conduct engaged in by a subordinate (3) where the

conduct poses a pervasive and unreasonable risk of constitutional injury to the

plaintiff.” Id. “Establishing a ‘pervasive’ and ‘unreasonable’ risk of harm requires

evidence that the conduct is widespread, or at least has been used on several different

occasions and that the conduct engaged in by the subordinate poses an unreasonable

risk of harm of constitutional injury.” Id.

        Turning to the second element, the plaintiff “may establish deliberate

indifference by demonstrating a supervisor's ‘continued inaction in the face of

documented widespread abuses.’” Id. (citations omitted). The Fourth Circuit has

held:

        The plaintiff assumes a heavy burden of proof in establishing deliberate
        indifference because: [o]rdinarily, [the plaintiff] cannot satisfy his
        burden of proof by pointing to a single incident or isolated incidents, for
        a supervisor cannot be expected to promulgate rules and procedures
        covering every conceivable occurrence within the area of his
        responsibilities. Nor can he reasonably be expected to guard against the
        deliberate criminal acts of his properly trained employees when he has
        no basis upon which to anticipate the misconduct. A supervisor's
        continued inaction in the face of documented widespread abuses,
        however, provides an independent basis for finding he either was
        deliberately indifferent or acquiesced in the constitutionally offensive
        conduct of his subordinates.

Id. (citations omitted).

        The third element for supervisory liability is established “when the plaintiff

demonstrates an ‘affirmative causal link’ between the supervisor's inaction and the

harm suffered by the plaintiff.” Id. (citations omitted). Causation in this context

encompasses both cause in fact and proximate cause. Id. The Fourth Circuit has held

                                              5
      Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 6 of 8 PageID #: 1004




that the “proof of causation may be direct . . . where the policy commands the injury

of which the plaintiff complains . . . [or] may be supplied by [the] tort principle that

holds a person liable for the natural consequences of his actions.” Id. (citations

omitted).

         A.    Betsy Jividen

         The defendants’ instant motion for summary judgment indicates that Betsy

Jividen, the present WVDOC Commissioner, was not in that position at the time of

the subject incidents in this matter. [ECF No. 119, Ex. C; ECF No. 120 at 6]. Thus,

she could not have been a supervisor of any of the other defendants herein. In

response to the motion for summary judgment, Lowe agreed to the dismissal of the

claims against Jividen. [ECF No. 128]. Accordingly, I FIND that Jividen is entitled

to judgment as a matter of law on Lowe’s claims against her.

         B.    Ralph Terry and David Ballard

         As noted by the defendants’ motion documents, at the time of these incidents,

Ralph Terry was the Warden of the Stevens Correctional Center and, thus, was not

a member of the supervisory staff at MOCC. [ECF No. 119, Ex. B; ECF No. 120 at

6].     Furthermore, the defendants assert that David Ballard, who was then the

Warden at MOCC, was not at the facility and was unaware of the special operation

that had been planned by Williams. [ECF No. 119, Exs. A and D; ECF No. 120 at 6].

Moreover, Williams, as Chief of Special Operations, was an employee of the WVDOC’s

Central Office. Thus, the defendants contend that he was not supervised by either




                                           6
    Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 7 of 8 PageID #: 1005




Ballard or Terry and was not operating under any specific MOCC directives. [ECF

No. 119, Ex. D; ECF No. 120 at 6].

        At bottom, Lowe cannot establish a factual basis for supervisory liability

against Ballard and Terry in this matter. In light of my findings concerning the

claims against the other defendants, only the conduct of defendant Williams is at

issue with respect to potential supervisory liability. Neither Ballard, nor Terry, were

supervisors of Williams, who was employed by the WVDOC’s Central Office, not

MOCC, at the time in question. Therefore, the facts, even when viewed in the light

most favorable to Lowe, do not show that Ballard and Terry’s conduct violated his

constitutional rights. Lowe has failed to establish the first element of supervisory

liability - i.e. that either of these defendants “had actual or constructive knowledge

that his subordinate was engaged in conduct that posed ‘a pervasive and

unreasonable risk’ of constitutional injury to citizens like the plaintiff.” Shaw, 13

F.3d at 799 (emphasis added). Accordingly, I FIND that defendants Ballard and

Terry are entitled to judgment as a matter of law on Lowe’s claims against them. 3

IV.     Conclusion

        For the reasons stated herein, it is hereby ORDERED that the Motion for

Summary Judgment filed by defendants David Ballard, Ralph Terry, and Betsy




3 As noted above, the defendants further assert that Lowe’s claims against them are barred by the
doctrine of qualified immunity. Government officials are not liable for monetary damages if they can
show that their conduct did not violate clearly-established statutory or constitutional rights of which
a reasonable person would have known. See Wilson v. Layne, 526 U.S. 603, 609 (1999). Because I
have found that these defendants did not violate Lowe’s clearly-established constitutional rights, these
defendants are entitled to qualified immunity on Lowe’s claims against them.


                                                   7
  Case 2:17-cv-03929 Document 135 Filed 09/09/20 Page 8 of 8 PageID #: 1006




Jividen [ECF No. 119] is GRANTED. It is further ORDERED that Lowe’s Motion for

Sanctions and to Hold Defendant Jividen in Contempt [ECF No. 121] is DENIED.

      The Clerk is directed to transmit a copy of this Memorandum Opinion and

Order to counsel of record and any unrepresented party.

                                      ENTER:      September 9, 2020




                                        8
